Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
This is in response to Applicant’s Arguments/Remarks filed on 05/16/2022, which has been entered and made of record. 

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments regarding the current claim(s) have been fully considered. But, the arguments/remarks are directed to the claims as amended, and so are believed to be answered by and therefore moot in view of the new grounds of rejection presented below.

Status of Claims
Claims 1 – 4 are pending. Claims 1 – 4 are considered below.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Myung Cheul (US-20130324141-A1, hereinafter simply referred to as Jung) in view of Velev, Genadi (US-20140016614-A1, hereinafter simply referred to as Velev).

Regarding independent claims 1 and 2, Jung teaches:
A method of user equipment (UE) (e.g., MTC UE (FIG. 7) of Jung) configured to communicate with a network (e.g., 3GPP network (FIG. 7) of Jung) (See at least Jung, ¶ [0078], FIG. 7; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…"), the method comprising: transmitting an Radio Resource Control (RRC) message (e.g., RRC connection request message (RRCConnectionRequest) of Jung) including an establishment cause (e.g., establishment cause of Jung) configurable to include at least one of a mobile terminating access (mt-Access) indicator (e.g., mt-access of Jung), a mobile originating data (mo-data) indicator (e.g., mo-data of Jung), and at least one further indicator of mobile originating data (e.g., mo-signaling of Jung) (See at least Jung, ¶ [0078, 0082, 0083], FIGS. 7, 8; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…", "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc.…"); and transmitting, to the network, the RRC message including the establishment cause (See at least Jung, ¶ [0078, 0082, 0083], FIGS. 7, 8; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…", "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc…").
Jung teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Jung does not expressly disclose the concept of receiving information indicating a priority of small data transmission, and transmitting small data in accordance with the priority.
Nevertheless, Velev teaches the concept of receiving information indicating a priority of small data transmission (e.g., priority value assigned to the small data transmitted of Velev) (See at least Velev, ¶ [0429, 0430], FIGS. 1 – 8; "…the MME may indicate the priority of the NAS transport messages in order to differentiate the priority of NAS messages for signaling purposes (e.g. ESM and EMM signaling), and NAS messages for data transport purposes (e.g. uplink and downlink data transport). The MME may indicate those different priorities either in the S1-AP "Initial Context Setup Request" message to the eNodeB or in the NAS message itself, so that the eNodeB can treat the NAS message including small data with different priority…", "…the MME may indicate a lower priority in each S1-AP NAS data transport message carrying the NAS message (i.e. the small data), so that the eNodeB can recognize the priority without a detailed inspection of the NAS message…"), and transmitting small data in accordance with the priority (See at least Velev, ¶ [0429, 0430], FIGS. 1 – 8; "…the MME may indicate the priority of the NAS transport messages in order to differentiate the priority of NAS messages for signaling purposes (e.g. ESM and EMM signaling), and NAS messages for data transport purposes (e.g. uplink and downlink data transport). The MME may indicate those different priorities either in the S1-AP "Initial Context Setup Request" message to the eNodeB or in the NAS message itself, so that the eNodeB can treat the NAS message including small data with different priority…", "…the MME may indicate a lower priority in each S1-AP NAS data transport message carrying the NAS message (i.e. the small data), so that the eNodeB can recognize the priority without a detailed inspection of the NAS message…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of receiving information indicating a priority of small data transmission, and transmitting small data in accordance with the priority as disclosed in the device of Velev to modify the known and similar device of Jung for the desirable and advantageous purpose of meeting the subscriber and network operator needs for high speed data and media transport as well as high capacity voice support to the next decade, as discussed in Velev (See ¶ [0003]); thereby, helping to improve the overall system robustness by meeting the subscriber and network operator needs for high speed data and media transport as well as high capacity voice support to the next decade.

Regarding independent claims 3 and 4, Jung teaches:
A method of a network device (e.g., eNB (FIG. 8) of Jung) communicating with a user equipment (UE) (e.g., MTC UE (FIG. 7) of Jung) (See at least Jung, ¶ [0082, 0083], FIGS. 7, 8; "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc.…"); and receiving, from the UE, an Radio Resource Control (RRC) message, the RRC message (e.g., RRC connection request message (RRCConnectionRequest) of Jung) including an establishment cause (e.g., establishment cause of Jung), configurable to include at least one of: a mobile terminating access (mt-Access) indicator (e.g., mt-access of Jung), a mobile originating data (mo-data) indicator (e.g., mo-data of Jung), and at least one further indicator of mobile originating data (e.g., mo-signaling of Jung) (See at least Jung, ¶ [0078, 0082, 0083], FIGS. 7, 8; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…", "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc.…").
Jung teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Jung does not expressly disclose the concept of transmitting information indicating a priority of small data transmission, and receiving small data in accordance with the priority.
Nevertheless, Velev teaches the concept of transmitting information indicating a priority of small data transmission (e.g., priority value assigned to the small data transmitted of Velev) (See at least Velev, ¶ [0429, 0430], FIGS. 1 – 8; "…the MME may indicate the priority of the NAS transport messages in order to differentiate the priority of NAS messages for signaling purposes (e.g. ESM and EMM signaling), and NAS messages for data transport purposes (e.g. uplink and downlink data transport). The MME may indicate those different priorities either in the S1-AP "Initial Context Setup Request" message to the eNodeB or in the NAS message itself, so that the eNodeB can treat the NAS message including small data with different priority…", "…the MME may indicate a lower priority in each S1-AP NAS data transport message carrying the NAS message (i.e. the small data), so that the eNodeB can recognize the priority without a detailed inspection of the NAS message…"), and receiving small data in accordance with the priority (See at least Velev, ¶ [0429, 0430], FIGS. 1 – 8; "…the MME may indicate the priority of the NAS transport messages in order to differentiate the priority of NAS messages for signaling purposes (e.g. ESM and EMM signaling), and NAS messages for data transport purposes (e.g. uplink and downlink data transport). The MME may indicate those different priorities either in the S1-AP "Initial Context Setup Request" message to the eNodeB or in the NAS message itself, so that the eNodeB can treat the NAS message including small data with different priority…", "…the MME may indicate a lower priority in each S1-AP NAS data transport message carrying the NAS message (i.e. the small data), so that the eNodeB can recognize the priority without a detailed inspection of the NAS message…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of transmitting information indicating a priority of small data transmission, and receiving small data in accordance with the priority as disclosed in the device of Velev to modify the known and similar device of Jung for the desirable and advantageous purpose of meeting the subscriber and network operator needs for high speed data and media transport as well as high capacity voice support to the next decade, as discussed in Velev (See ¶ [0003]); thereby, helping to improve the overall system robustness by meeting the subscriber and network operator needs for high speed data and media transport as well as high capacity voice support to the next decade.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O. OSIFADE whose telephone number is (571)272-0864.  The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/
Primary Examiner, Art Unit 2666